                                         UNITED STATES DISTRICT COURT
                                       FOR THE WESTERN DISTRICT OF TEXAS
                                             SAN ANTONIO DIVISION

RODERICK S. REUTER,              §
                                 §
                 Plaintiff,      §
                                 §
      v.                         §
                                 §                                      Civil Action No.
SECURITY SERVICE FEDERAL CREDIT §                                     5:19-cv-01039-OLG
UNION, EQUIFAX INFORMATION       §
SERVICES LLC, TRANSUNION LLC and §
EXPERIAN INFORMATION SOLUTIONS, §
INC.,                            §
                                 §
                 Defendants.     §

                     DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S
                           UNOPPOSED MOTION FOR EXTENSION

           Defendant Equifax Information Services LLC (“Equifax”) hereby moves the Court for an

extension of time to respond to Plaintiff’s Complaint and respectfully shows the Court as

follows:

           1.         Plaintiff’s Complaint was filed on August 28, 2019.

           2.         Equifax was served with the Complaint on September 13, 2019.

           3.         Equifax’s responsive pleading is currently due October 4, 2019

           4.         Equifax is in the process of gathering information necessary to respond to the

factual allegations in the Complaint.

           5.         Equifax’s counsel has conferred with Plaintiff’s counsel and he does not oppose

this request.

           6.         This is Equifax’s first request for an extension of time. The requested extension

will not prejudice the parties.




4812-6131-8568.1/95782/337215/100319
           WHEREFORE, for the above reasons, Equifax requests that the Court issue an order

extending the time within which it must answer or otherwise respond to Plaintiff’s Complaint

through and including October 25, 2019.


Dated: October 3, 2019                           Respectfully submitted,

                                                 CLARK HILL STRASBURGER
                                                 2301 Broadway St.
                                                 San Antonio, Texas 78215-1157
                                                 (210) 250-6000
                                                 (210) 250-6100 (Fax)


                                                 By: /s/ Forrest M. Seger III
                                                       FORREST M. SEGER III
                                                       Texas Bar No. 24070587
                                                       teo.seger@clarkhillstrasburger.com

                                                 ATTORNEY FOR DEFENDANT,
                                                 EQUIFAX INFORMATION SERVICES LLC



                                       CERTIFICATE OF SERVICE

        I hereby certify that on October 3, 2019, I electronically filed the foregoing Defendant
Equifax Information Services LLC’s Unopposed Motion for Extension with the Clerk of Court
using the CM/ECF system, which will send notification of such filing to the following counsel of
record:

                      Taxiarchis Hatzidimitriadis                     thatz@sulaimanlaw.com
                      Sulaiman Law Group, Ltd.
                      2500 South Highland Avenue, Suite 200
                      Lombard, Illinois 60148
                      Attorney for Plaintiff

                      Paul W. Sheldon                                   psheldon@qslwm.com
                      Quilling, Selander, Lownds, Winslett & Moser, P.C.
                      6900 North Dallas Parkway, Suite 800
                      Plano, Texas 75024
                      Attorney for Defendant, Transunion LLC




                                                    2
4812-6131-8568.1/95782/337215/100319
                      Rebecca W. Anthony                                 ranthony@jonesday.com
                      Jones Day
                      2727 North Harwood Street
                      Dallas, Texas 75201
                      Attorney for Defendant, Experian Information Solutions, Inc.



                                                        /s/ Forrest M. Seger III
                                                        FORREST M. SEGER III




                                                    3
4812-6131-8568.1/95782/337215/100319
